DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on November 20, 2020, claims 2, 3, 6 and 7 were amended, and claim 1 was cancelled. Claims 2-7 are currently pending in this application.
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of the limitations as claimed.
Re claim 2, the most relevant reference, US 2008/0285223 to Sugawara, fails to disclose or suggest the limitation “the end portions include distal ends disposed above an upper edge of the lower section of the frame portion”.
As shown in Figs. 2, 3, 4A, 4B and 5B, Sugawara discloses a display device to be set in a positon at an angle to a horizontal plane, the display device comprising: 
a display panel 6 configured to display images;
a frame 7 including a frame portion 7a/7b surrounding a display area of the display panel 6; and
a tape 10 disposed between the display panel 6 and the frame portion 7a/7b, the tape 10 including segments disposed along the frame portion 7a/7b, the segments including a lower segment (Fig. 5D) extending along a lower section of the frame portion 7a/7b (Fig. 3) including end portions bending toward an upper section of the frame portion 7a/7b (Fig. 3) when the display device is set at the angle to the horizontal plane,
wherein the frame portion7a/7b is disposed on a display surface side of the display panel 8 (Fig. 2). 

However, as shown in Figs. 3 and 5B, the end portions of the lower segment of the tape 10 do not include distal ends disposed above an upper edge of the lower section of the frame portion 7a/7b. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
January 12, 2021